Title: To George Washington from Robert Howe, 4 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            West Point 4th June 1781
                        
                        The inclos’d Extract of a letter from Captain Pray to General Paterson will give you the intelligence he sent
                            up, I, as yet, have heard nothing—I am sorry it was not in your Excellency’s power to Honour me with your presence to
                            day. But hope to be favored with it some other time & should be happy to see the Duke when he will do me the Honor
                            and with your Excellency if you think it proper. It is with concern I inform you sir that we have not above half a Days
                            Flour more & not more than six days meat. I am Dear sir with the greatest respect your Excellencys most obt hum.
                            servt
                        
                            Robt Howe

                        
                     Enclosure
                                                
                            
                                Extract of a Letter from Capt. Pray

                                3d June 1781
                            


                            We have got in the line of our intelligence again, by which we are inform’d that the day before Yesterday
                                a Fleet sail’d from York. the Report is in York that they are gone to Eastward—Another Fleet is to Sail the 10th
                                Inst., which is the Corck Fleet.
                            The Enemy are hourly in expectation of being Besiege’d in York, as they hear that the French Fleet has
                                arriv’d at Rhode Island—and that our Army is about taking the Field towards Kings Bridge.
                            This we have from a man who was in York yesterday, he inform’d Lieut. Shalor who was down last night
                                below Philip’s House, that he goes and comes when he pleases to York.
                            This person is much depended upon.
                        
                        
                    